Citation Nr: 1536513	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

For the reasons set forth below, the Board finds reopening of the claim is warranted, and the issue of entitlement to compensation for left eye vision loss on a de novo basis is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development and consideration.


FINDING OF FACT

Evidence received since a June 2009 Board decision denying entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss is neither cumulative nor redundant, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2009, the Board issued a decision denying the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss.  Board decisions are final when issued, unless reconsideration is ordered.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2014).  The Veteran filed a motion for reconsideration in July 2009.  However, the motion was denied in January 2010.  Thus, the Board's June 2009 decision is final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id.  However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the additional disability; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  38 C.F.R. § 3.361(d)(1).

The Board's June 2009 decision conceded additional disability resulted from the Veteran's left eye surgery at the Nashville VAMC in August 2000.  However, the Board denied the Veteran's claim finding that he gave his informed consent to the procedure after being advised of the possible risks and complications.  The Board also determined a VA medical examination was unnecessary regarding the standard of care because there was no competent medical evidence suggesting VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In a May 2012 statement, the Veteran asserted that he was given new medication prior to his informed consent session for the August 2000 surgery, which impaired his ability to read the informed consent documentation that he was provided.  He contends this impairment rendered him unable to compare the risks that the practitioner stated verbally with the risks that the practitioner recorded on the informed consent counseling statement.  This evidence was not of record at the time of the Board's June 2009 decision, and it relates to an unestablished element of the Veteran's claim.  See 38 C.F.R. § 3.361(d)(1)(ii).  As previously noted, the credibility of this statement is presumed, and its probative value cannot be assessed until after the claim is reopened.  See Justus, 3 Vet. App. at 513.

A previously denied claim may also be reopened if medical evidence is presented that would warrant an opinion or examination under the McLendon standard.  See Shade, 24 Vet. App. at 117-20.  Here, the Veteran has presented evidence that would warrant an opinion under the McLendon standard.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The Veteran had previously asserted that VA failed to exercise the degree of care that would be expected of a reasonable health care provider leading up to and following his August 2000 left eye surgery.  In the June 2009 decision, the Board found an opinion was unnecessary in this regard because there was no evidence that suggested an opinion was necessary other than the Veteran's conclusory assertions.  However, in July 2012, the Veteran submitted medical literature that indicates patients who undergo certain types of retina repair surgeries must remain face down or on their sides for several days or weeks following the procedure.  The Veteran contends notations in his VA treatment records show he was left unattended for approximately ten hours following the surgery and was subsequently found lying on his back.  In light on the medical literature submitted by the Veteran, an opinion is necessary to determine whether there was a deviation from the reasonable degree of care.  See McLendon, supra.  

Ultimately, the Veteran has submitted evidence since the Board's June 2009 decision that is neither cumulative nor redundant, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of his claim is warranted.  


ORDER

The Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye vision loss is reopened.


REMAND

As previously noted, a VA opinion is necessary regarding the Veteran's claim.  See McLendon, supra.  Furthermore, the Veteran has asserted that there were outstanding VA treatment records for the period from July 31, 2000 to August 7, 2000 at the time of the Board's prior decision.  Efforts should be made to ensure that all available records from this period have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records from the Nashville VAMC from the period from July 31, 2000 to August 7, 2000.  The records for this period should be requested in isolation, as opposed to a large batch request that also includes dates outside of this specific period, to ensure any favorable response to the records request specifically concerns the period of missing records identified by the Veteran.

2.  Obtain a VA medical opinion as to whether the Veteran was prescribed any medication prior to his August 2000 informed consent session that would have at least as likely as not impaired his ability to provide his informed consent to the subsequent left eye surgery.

The claims folder and a copy of this remand order must be reviewed prior to rendering the requested opinion.  If an examination is deemed necessary, it should be so scheduled.

A comprehensive rationale must be furnished for the opinion provided.  If the selected specialist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Obtain a VA medical opinion as to whether it is at least as likely as not that the additional disability that resulted from the Veteran's August 2008 left eye surgery was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, to include the Veteran's assertions that VA physicians improperly advised him to proceed with the procedure and that he was not provided the proper care following the procedure; or that the resulting disability was an event that was not reasonably foreseeable.  

The examiner is asked to specifically address the Veteran's contentions that VA providers improperly advised him that surgery was needed immediately because his retinal detachment involved the macula, commenting on the medical literature submitted by the Veteran that suggests retinal detachment surgery is needed more imminently if there is no macular involvement, as well as his contention that he was improperly supervised during the hospitalization following the surgery.  Although theses specific contentions must be addressed in the requested opinion, the examiner must also perform a thorough analysis of the treatment record, commenting on any other aspect of the Veteran's treatment deemed necessary.  

The claims folder and a copy of this remand order must be reviewed prior to rendering the requested opinion.  If an examination is deemed necessary, it should be so scheduled.

A comprehensive rationale must be furnished for the opinion provided.  If the selected specialist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


